The evidence does not disclose that Robert Robinson was directing or controlling the driver of this truck at the time of the accident, nor that he had any authority so to do. Neither does it disclose that he was aware of the impending danger nor was negligent in not becoming aware thereof. Consequently, the appellant has no just complaint at the giving of the appellee's instruction as to imputing the negligence of the truck driver to Robinson. The error in this instruction is in giving it at all, for on that issue the appellees were entitled to an instruction peremptorily directing the jury not to charge Robinson with the negligence of the truck driver. *Page 693